Title: To Alexander Hamilton from Thomas Lloyd Moore, 5 March 1799
From: Moore, Thomas Lloyd
To: Hamilton, Alexander


          
            Sir,
            Philadelphia March 5th. 1799
          
          Your favor of the 27th. Ulto. directing a General court martial to be held here on Wednesday 14th. March, came to hand. I find there are a sufficient number of Officers in the City & Vicinity to form the Court; a list of the Members is inclosed. You will observe it contains fourteen Members, if they all attend I shall discharge the junior Officer, which will leave the proper number.
          Mr. Charles Hare whom I have (with the approbation of the Secretary at War) appointed Judge Advocate, is a young Gentleman of liberal education, & good judjement, & has lately acted in that capacity in the tryal of Capt. Lewis. If any further orders from You are necessary previous to the meeting of the Court, I shall be glad to receive them viz. such as confirming my appointment of Judge Advocate, naming the officers to be tried, exhibiting the charges &ca.
          I have the honor of being your humble servt
          
            Thomas L. Moore
          
          
            P.S. Please to continue to pass your letters to me thro’ the War Office.
          
        